DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794).

Regarding claim 1, Hardwicke et al. disclose an assembly comprising: a component 156 having a surface 154 (see Fig. 5); an insulating carrier layer 152 manufactured directly on the surface of the component 156, the insulating layer comprising a non-conductive ink (see 
Hardwicke et al. do not explicitly state that the insulating carrier layer 152 is a dielectric layer when describing that specific embodiment; however, Hardwicke et al. do disclose generally that when making sensing devices of the invention that the conducting sensor material tracks may be printed on a previously printed-on dielectric layer, such as MgO, where the MgO serves as a carrier layer for the sensor components (see pars. 0093-0094, describing printing MgO on a nickely alloy component surface and then printing sensing conductive 
Hardwicke et al. also do not explicitly state that the connectors 162,164 shown in the embodiment of Figure 5 are “flex leads.” However, Hardwicke et al. do state in other embodiments, that lead connectors serving the same function as lead connectors 162,164, can be conventional wires, which are considered to be “flex leads” (see par. 0047 and leads 80,82) It would have been obvious to one of ordinary skill in the art to use the conventional flex lead wires taught explicitly in the one embodiment described in paragraph 0047 of Hardwicke et al., for any of the lead connectors, including for connectors 162, 164, because they can provide a flexibility in connecting to the external measuring and recording devices.


Regarding claim 2, Hardwicke et al. disclose that the strain gauge can be placed on many and various types of components and specifically teach an example where the gauge is additively manufactured on a rotor blade (see pars. 0106-0109, describing how strain gauge with terminals and sensing portion is printed on surface of a dovetail portion 244 of a turbine blade).


Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Jang et al. (US 2010/0000441).

Regarding claim 3, Hardwicke et al. do disclose using any of various conductive particle dispersed inks (see par. 0068), but they do not explicitly disclose any of carbon loaded, nano-carbon loaded and nano-silver loaded inks. Jang et al. disclose the details of a conductive particle dispersed ink for printing conductive components, such as detailed circuitry elements, and further disclose the ink being a carbon loaded or nano-carbon loaded ink (see pars. 0025-0027, describing nano-carbon particles incorporated into a liquid medium for an inkjet printable conductive ink for use in electrical components). It would have been obvious to one of ordinary skill in the art to use the nano-carbon loaded ink as taught by Jang et al., as the conductive ink in the assembly of Hardwicke et al., because it uses carbon particles that are much less expensive than other conductive ink particles while also maintaining excellent inkjet printability and results in highly conductive printed electrical elements (see Jang et al. par. 0005).

Regarding claims 6 and 7, Hardwicke et al. do not discuss the resistance or resistivity of the additively manufactured portion. However, it is generally known that the resistance or resistivity of a conductive printed line can be varied and controlled in a known way by adjusting particular ink composition properties and the line thickness and/or dimensions. For example, Jang et al. teach how the sheet resistivity of printed conductive lines made from conductive ink can be varied to a desired value by changing the thickness (number of printing passes) and ink composition (see pars. 0058-0061 and Table 1). It would have been obvious to one of ordinary skill in the art to use these known techniques to modify or control the sheet resistivity of the additively manufactured conductive lines of Hardwicke et al. to any desired value including any .


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Lewis et al. (US 2016/0290880).

Regarding claims 4 and 5, Hardwicke et al. do disclose the additively manufactured portion comprising a plurality of lines (see lines 150 on Fig. 5), but do not teach each of the lines having a thickness that falls in the range of between 50 and 100 microns. However, Hardwicke et al. do disclose that the lines can printed with certain controlled force, controlled rate, and number of passes to achieve a desired thickness (par. 0086). Lewis et al. disclose a strain gauge made using additively manufactured conductive lines 130 made with conductive printed ink (see Fig. 1), and further teach that the lines may be printed on to be a thickness of any of various values including thicknesses in the range of 50 to 100 microns (see par. 0039). It would have been obvious to one of ordinary skill in the art to adjust the thickness of the conductive printed lines of the strain gauge of Hardwicke et al. to be any thickness which is known to be able to be printed on, including any thickness in the range between 50 and 100 microns, as taught by Lewis et al. This would have been obvious because it allows for a thickness to be chosen and tailored to suit any of various applications, required robustness, flexibility, and sizes of components to which the gauge is applied. Furthermore, this various .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Chitty et al. (US 2016/0196699).

Regarding claim 11, Hardwicke et al. disclose a system for monitoring fatigue of a component comprising: an additively manufactured insulating carrier layer 152 printed directly on a first surface of a component 156, the insulating carrier layer 152 comprising a non-conductive ink (see par. 0059, stating that carrier layer 152 is an insulator such as ceramic-type material or a polymeric material; see par. 0061, stating that the carrier layer 152 may be direct-written or printed onto the component; see pars. 0067 and 0068, describing the direct-write process as a printing process that uses an ink of suspended slurry materials, including the non-conductive materials such as ceramic or polymeric materials); an additively manufactured strain gauge (elements 150,158,160, see Fig. 5) printed directly on the additively manufactured insulating carrier layer 152 (par. 0061, conductive elements 150,158,160 of gauge are printed or additively manufactured on the layer 152; see pars. 0067 and 0068, describing direct-write process as a printing technique that uses an “ink”); a controller for reading and analyzing data produced by the additively manufactured strain gauge (par. 0060, connectors 162,164 attached 
Hardwicke et al. do not explicitly state that the insulating carrier layer 152 is a dielectric layer when describing that specific embodiment; however, Hardwicke et al. do disclose generally that when making sensing devices of the invention that the conducting sensor material tracks may be printed on a previously printed-on dielectric layer, such as MgO, where the MgO serves as a carrier layer for the sensor components (see pars. 0093-0094, describing printing MgO on a nickely alloy component surface and then printing sensing conductive material on the MgO; see also par. 0109, describing how a silica dielectric layer is printed on a component surface before strain gauge conductive paths are printed on the dielectric layer). Therefore, it would have been obvious to one of ordinary skill in the art to make the insulating layer 152 in Figure 5 of Hardwicke et al. out of a dielectric material such as MgO or silica, because, as Hardwicke et al. state, they can provide electrical insulation while also exhibiting good thermal-expansion match with nickel-based alloy parts on which the strain gauges are often used (par. 0093).
Hardwicke et al. do not explicitly disclose a predictive program on the controller for predicting when the component will fail based on data from the additively manufactured strain gauge. However, it is generally known in the art to use strain measurements to analyze fatigue and failure of a component. Chitty et al. teach using strain gauges 30 on surfaces of a component, electrically connected to a controller 42, wherein the controller includes a predictive program for predicting when the component will fail based on data from the strain gauges (see pars. 0054-0059, describing how data from strain gauges is used to estimate cumulative damage and fatigue life). It would have been obvious to use the teachings of Chitty et al., of including a fatigue and failure prediction program on the controller, in the system and controller .

Response to Arguments
Applicant's arguments filed 1 July 2021, concurrently with the claim amendments on which this office action is based, have been fully considered but they are not persuasive. Please see the response to these arguments in the advisory action dated 12 July 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PAUL M. WEST/           Primary Examiner, Art Unit 2861